Ogden, J.
Section one of the Act of the Legislature passed April 26th, 1871, prescribes a form for a recognizance in ail criminal cases that are bailable; and Section two of the same act provides: “ That the Supreme Court shall not entertain juris- “ diction of any case requiring a recognizance that does not “ substantially comply with the above form.” The recognizance in this ease fails to comply with almost every substantial requirement of the statute. The case is therefore dismissed from the docket.
Dismissed.